DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 5/31/2022 is acknowledged.  Claims 1-18 and 23 have been canceled.  Claims 19-22, 24-26 and 33 have been canceled.  Claims 19-22, 24-37 are pending. Claims 28-34 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 19-22, 24-26 and 35-37 are discussed in this Office action.  
	All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action. An Examiner’s amendment and reasons for allowance appears below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Highlander on August 1, 2022.
The application has been amended as follows: 
(a)	The claim 19 was deleted and replaced with the following:
	---19. (Currently amended) A method for minimizing the likelihood of development of allergy in offspring of a female individual comprising the step of administering a therapeutically effective amount of Prevotella to a female individual to provide from 1 x 106 to 1 x 1011 colony forming units (cfu) per day to the female individual, thereby minimizing the likelihood of development of allergy in an offspring of the female individual, wherein the female individual is administered with Prevotella no more than about 6 months prior to her falling pregnant, and wherein the Prevotella is Prevotella_9, species X or species Y.  ----
(b)	In the claim 20, the limitation “Prevotella” was deleted and replaced with ---Prevotella_9---.
(c)	In the claim 21, the limitation “Prevotella copri” was deleted and replaced with ---Prevotella_9---.
(d)	In the claim 22, the limitation “Prevotella copri” was deleted and replaced with ---Prevotella_9---.
(e)	The claim 24 has been cancelled.
(f)	In the claim 25, the limitation “Prevotella copri” was deleted and replaced with ---Prevotella_9---.
(g)	In the claim 26, the limitation “Prevotella copri” was deleted and replaced with ---Prevotella_9---.
(h)	The withdrawn claims 27-34 have been cancelled.
(i)	The claim 35 was deleted and replaced with the following:
	---35. (Currently amended) The method of claim 19, wherein the Prevotella_9 species X is OTU000041 or SEQ ID NO: 1.---.  

(j) 	In the claim 36, the limitation “Prevotella 9” was deleted and replaced with ---Prevotella_9---.
(k)	The claim 37 was delete and replaced with the following:
	---37. (Currently amended) The method of claim 19, wherein the Prevotella_9 species Y is OTU000697 or SEQ ID NO: 2.----
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the prior art rejection of the prior Office action.  The closest prior art has already been made of record.  An updated search did not reveal any prior art against the claimed invention Patentability is based on the combination of method steps recited therein. Accordingly, the instant invention of claims 19-22, 25, 26, 35-37 are deemed novel.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637